United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-4124
                                  ___________

Mareko Molathwa,                       *
                                       *
            Petitioner,                *
                                       * Petition for Review of an
      v.                               * Order of the Board of
                                       * Immigration Appeals.
John Ashcroft, Attorney General of the *
United States of America,              *
                                       *
            Respondent.                *
                                 ___________

                            Submitted: April 21, 2004
                               Filed: July 8, 2004
                                ___________

Before RILEY, MELLOY, and COLLOTON, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

      Mareko Molathwa (Molathwa), a citizen of Botswana, has moved to stay the
Board of Immigration Appeals’ (BIA) grant of voluntary departure pending appellate
review of the denial of his application for asylum and withholding of removal.
Respondent opposes the motion. For the reasons stated below, we deny Molathwa’s
motion for stay.

      Molathwa entered the United States in December 1997 on a six-month
nonimmigrant visa. He was charged in November 1999 with being deportable under
8 U.S.C. § 1227(a)(1)(B), for remaining in the United States beyond the permitted
time; several months earlier, he had applied for asylum and withholding of removal.
In February 2001, an Immigration Judge (IJ) denied Molathwa asylum and
withholding of removal, and granted voluntary departure until April 23, 2001.
Molathwa appealed to the BIA, which affirmed on November 26, 2002, and ordered
him to depart voluntarily within 30 days or “any extension beyond that time as may
be granted by the district director.” Molathwa then brought this timely petition for
review of the BIA’s order, and on February 9, 2004, he moved for a stay of voluntary
departure, arguing this court has equitable power to grant such a stay pending
appellate review.

       An alien subject to removal may be permitted to depart voluntarily at the
alien’s own expense if, at the conclusion of removal proceedings, an IJ enters an
order granting the alien voluntary departure in lieu of forced removal.1 See 8 U.S.C.
§ 1229c(b)(1) (requirements for grant of voluntary departure), (2) (voluntary-
departure period shall not exceed 60 days). The Immigration and Nationality Act, as
amended in 1996, limits the role of the courts in setting deadlines for voluntary
departure, see 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i), and regulations promulgated
by the Executive Branch provide that the authority to “extend” the
voluntary-departure period lies exclusively within the “jurisdiction of the district
director, the Deputy Executive Associate Commissioner for Detention and Removal,
or the Director of the Office of Juvenile Affairs.” See 8 C.F.R. § 1240.26(f) (2003).

       The BIA granted Molathwa permission to depart voluntarily within 30 days of
November 26, 2002, or any extension beyond that time as might be granted by the
district directors. Significantly, Molathwa does not allege that he applied for an


      1
       An alien who fails to depart voluntarily within the time granted faces stiff
penalties: a civil penalty of $1,000-$5,000, plus a 10-year period of ineligibility for
cancellation of removal, adjustment of status, voluntary departure, or change of
nonimmigrant classification relief. See 8 U.S.C. § 1229c(d).

                                         -2-
extension or that an extension was granted by the district directors. The time for
Molathwa to depart voluntarily has, therefore, long ago expired.

        Nevertheless, Molathwa moves for a stay of voluntary departure, partly relying
on our decision in Safaie v. INS, 25 F.3d 636, 641 n.1 (8th Cir. 1994) (holding that
if alien petitions for review of BIA decision, which also includes grant of voluntary
departure, then voluntary-departure period does not begin until appellate process has
concluded). Molathwa’s reliance on Safaie, however, is misplaced because at the
time Molathwa delayed his departure beyond the specified voluntary-departure date,
the statute interpreted by Safaie was no longer in effect, see 8 U.S.C. § 1105a (1994),
repealed by Illegal Immigration Reform and Immigrant Responsibility Act of 1996,
Pub. L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996). Molathwa also relies on El
Himri v. Ashcroft, 344 F.3d 1261 (9th Cir. 2003), and Nwakanma v. Ashcroft, 352
F.3d 325 (6th Cir. 2003) (per curiam), in arguing that this court has equitable power
to grant a stay of voluntary departure. Molathwa’s reliance on those cases is also
misplaced because in both, the applicant filed a motion for a stay of voluntary
departure before the period for voluntary departure had expired. See Nwakanma, 352
F.3d at 327; El Himri, 344 F.3d at 1263 n.2.

       Because Molathwa’s voluntary-departure period has expired and he did not
move for a stay before its expiration, we find that granting a stay would have the
effect of extending the voluntary-departure period, and under section 1240.26(f),
extensions are committed exclusively to the specially designated executive officers.2
See Sviridov v. Ashcroft, 358 F.3d 722, 731 (10th Cir. 2004) (denying motion for
stay of voluntary departure where alien moved for stay after voluntary-departure
period had expired); Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166, 1173 (9th Cir.


      2
      We do not decide whether this court may stay a voluntary-departure period if
the motion for stay is filed before expiration of the voluntary-departure period.


                                         -3-
2003) (if our court were to hold that voluntary-departure period does not begin until
after appellate review, the ruling would have effect of extending voluntary departure
beyond period specified by executive officers, and regulations deny courts this
power).

      Accordingly, we deny Molathwa’s motion for a stay of voluntary departure.
                     ______________________________




                                         -4-